Citation Nr: 1745459	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include acquired psychiatric disabilities such as depression and posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2010 and May 2010 the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  The Veteran was unable to attend the hearing due to unforeseen circumstances; however, the Veteran's attorney appeared and offered argument on his behalf.  38 C.F.R. § 20.700(b).  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2015 and May 2017, when it was remanded for further development, to specifically include affording the Veteran an opportunity to appear for a VA examination.  The VA examination was provided in July 2017.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 



FINDINGS OF FACT

1. The evidence does not demonstrate that the Veteran has any current disability which could be considered a residual of any TBI incurred in service, to include any acquired psychiatric disability such as anxiety, depression, or PTSD.

2. The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a TBI, to include an acquired psychiatric disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in October 2009.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Social Security Administration.

The Veteran has undergone VA examinations related to the disabilities on appeal, to include in July 2017.  As such, the Board will proceed with consideration of the Veteran's appeal.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order for service connection to be granted.

Facts and Analysis

The Veteran's service treatment records show that in July 1969 the Veteran was treated at Lowry Air Force Base for a hematoma of the right eyelid following a trauma.  (See STRs, received 10/03/2014, p. 6.)  He reported some double vision and was provided an ice pack.  He was seen again the next day and had a black eye; he was prescribed aspirin.

The record shows that in September 1995 the Social Security Administration (SSA) denied the Veteran's claim for disability benefits.  (See Medical Treatment Records From SSA, received 08/10/2010, p. 4.)  In the written decision provided, the SSA judge reviewed all of the evidence submitted regarding the Veteran's inability to work.  He had cited a multitude of physical health problems including a back injury incurred in his post-service employment, uncontrolled hypotension, right elbow pain, dizziness, shortness of breath, headaches, and problems sleeping or concentrating as a result of his pain.  (p. 9.)  He experienced panic attacks, problems with his temper, and depression because of his inability to work or participate in recreational activities.  The Veteran did not provide any evidence regarding any injuries incurred in service.  In addition, the SSA judge found that there was no evidence that the Veteran had ever sought treatment of emotional problems despite regular doctor visits, and no evidence that there was a medically diagnosable emotional or mental health problem.  (p. 11, 15.)  

In May 2009, the Veteran filed an informal claim of service connection for a traumatic head injury.  (See VA 119, received 05/22/2009, p. 1.)  In a follow-up conversation he stated that while he was in training he was knocked on the head and rendered unconscious for 3 days.  (See VA 119, received 05/27/2009, p. 1.)  This event took place at Lowry Air Force Training Center in Denver.  

In a written statement submitted in October 2009, the Veteran stated that he was attacked at the Air Force Retraining Center in Denver Colorado on the basketball court by one of his group mates.  (See VCAA Notice Acknowledgement, received 10/15/2009, p. 8.)  The other man turned him upside down, got hold of him and started dropping him on the asphalt several times.  His buddies told the other man to stop before he killed the Veteran.  This had resulted in head trauma, as well as injuries to his back and hip.

In another statement submitted in November 2009, the Veteran provided more detailed information about the incident.  (See Statement in Support, received 11/12/2009, p. 1.)  He stated that he was attacked and thrown to the ground by a larger airman.  The other airman pounded his head in the ground a couple of times; the Veteran thought that he would die.  His friend led him by the hand to the barracks, where his commanding officer put a cold towel on his head and refused to take him to the infirmary.  He could not see for three or four days and finally asked the Red Cross to help him get out of the Air Force.  

At the Board hearing in February 2015, the Veteran's attorney presented argument regarding the Veteran's claim of service connection.  (See Hearing Transcript, received 02/04/2015, p. 2.)  The attorney noted that the Veteran's claimed disability might involve a TBI component but might also involve a psychological condition such as anxiety, depression, or PTSD.  The attorney noted that the record did not contain any examiner opinions with respect to the Veteran's claims.  The Veteran's claim was based on an incident in service when he was attacked by another service member while on the basketball court.  The other man picked him up, grabbed his feet, and repeatedly banged his head on the ground.  The date provided was late in 1968 or early in 1969, and the attorney noted that while a TBI was certainly a possibility, there was an equal possibility of PTSD or anxiety disorder as a result.  The attorney further noted that service treatment records showed a right eyelid trauma in July 1969 and a left ankle injury in June of 1969.  Shortly thereafter his performance and his relationship with his commanding officers declined to the point where he was in trouble and was recommended for discharge due to being emotionally unsuitable.  The basis for discharge was listed as substandard mental aptitude and immature personality, none of which was noted on service entrance.  

The Veteran was provided a VA examination in July 2017 to evaluate his claim of service connection for TBI.  (See C&P Exam, received 07/14/2017, p. 1.)  The Veteran stated that he was assaulted while playing basketball, having been knocked down and then lifted by his feet and forcefully banged into the ground.  (p. 2.)  He stated that this was the incident in which he had sustained a black eye.  He was not sure if he had lost consciousness, but stated that he had felt dizzy and confused until the next day.  He also stated that he had experienced headaches since that injury, occurring two or three times per day and lasting for about 25 minutes.  Sometimes he had blurry vision during a headache.  He complained of short term memory loss, especially for people's names and getting lost in unfamiliar places.  The examiner stated that the Veteran did not have any subjective symptoms or physical or neurological conditions attributable to a TBI.  Further, he did not have any pertinent physical findings on examination or any scars related to the claimed TBI.  The opinion of the examiner was that the Veteran was not shown to have incurred a 
TBI in service.  (See C&P Exam, received 07/14/2017, p. 2.)  The examiner noted that the Veteran was treated for a hematoma to the eyelid following trauma in 1969, but there was no mention of a concussion or TBI or any neurological symptoms.

The Veteran was also provided a VA mental health examination in July 2017.  (See C&P Exam, received 07/14/2017, p. 1.)  The examiner diagnosed unspecified anxiety disorder and noted that the diagnostic criteria for PTSD had not been met.  The examiner further noted that the Veteran's mental health condition, while diagnosable, was not severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran's listed stressor was being assaulted by another airman while playing basketball, which resulted in no significant injury, an event which would not meet the criteria for a diagnosis of PTSD.  The examiner stated that, based on the Veteran's history and presentation at the examination, his mild anxiety was not related to his service.  (p. 5.)  

After considering all of the evidence of record, to include that discussed above, the Board finds that the preponderance of the evidence is against the Veteran having sustained a TBI in service.  Specifically, the Board notes that the Veteran's statements about the incident, while largely consistent regarding what occurred, have varied a great deal as to the immediate effects of the incident.  He stated in his initial claim in May 2009 that he was rendered unconscious for 3 days.  In his November 2009 statement, he asserted that he was unable to see for 3 or 4 days following the incident.  And at the July 2017 VA examination he stated that he didn't remember if he had lost consciousness at all, but did remember feeling dizzy afterwards.  Based on these significant inconsistencies, the Veteran is shown to be an unreliable historian and his account of the incident is of little probative value as a result.

The only objective evidence regarding the incident is the Veteran's service treatment record from July 1969, which the Veteran confirmed to the July 2017 VA examiner was the same as the incident described by the Veteran.  The record from treatment in service showed that the Veteran sustained a black eye and had double vision and some pain the next day.  The Veteran appears to have been evaluated at the time, but the trained medical professional did not find evidence of any head trauma or concussion or of any neurological symptoms at the time.  The Board places additional weight on the service treatment records as they are a contemporaneous recording of the event/injury.  Furthermore, when the Veteran sought SSA benefits in 1995 he complained of dizziness and headaches but did not refer to any past head trauma or to any injuries in service.  The fact that he did not bring up the incident at that time when it was in his interest while seeking benefits further weighs against the significance of the incident and any residuals.

Additionally, the Board finds that the competent medical evidence of record also weighs against the Veteran's service connection claim.  In this regard, the July 2017 VA examinations concluded that the Veteran had not sustained a TBI in service and noted that he did not have any subjective symptoms or physical or neurological conditions attributable to a TBI, nor did he have any pertinent physical findings on examination or any scars related to a TBI.  The VA examiner stated that the incident as described by the Veteran was not sufficient to qualify as a stressor which would support a diagnosis of PTSD, nor was his only diagnosed mental health condition, mild anxiety, attributable to his service.

The Board has considered the arguments of the Veteran's attorney at the hearing regarding the basis for his discharge, substandard mental aptitude and immature personality, which were not noted at the time of service entrance.  While the Board acknowledges that the presumption of soundness applies with respect to medical conditions and disabilities which are not noted at service entrance, neither substandard mental aptitude nor immature personality are disabilities per applicable regulations.  To the extent that the Veteran wished to assert that these resulted from the incident described, it would be the Veteran's responsibility to provide some evidence to support that finding.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009) (holding that a Veteran bears the evidentiary burden to present and support all material elements of a claim).  As noted above, the medical evidence of record weighs against any finding that the Veteran sustained a TBI in service which resulted in any neurological or mental health disabilities, as discussed above.

For all of these reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran incurred a TBI or any residuals thereof in service.  The benefit of the doubt standard would therefore not apply.  38 U.S.C.A. § 5107(b).
   
Entitlement to TDIU

The Veteran applied for TDIU asserting that disabilities incurred in service or otherwise the result of service left him unable to work.  The law provides for an award of TDIU where the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  In this instance, the Veteran does not have any service-connected disabilities.  As a result, the most basic requirement for entitlement to TDIU has not been met and the claim must be denied.



ORDER

Service connection for residuals of TBI, to include acquired psychiatric disabilities such as depression, anxiety, or PTSD, is denied.

A TDIU is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


